Case 8:20-cv-00043-SB-ADS Document 190-46 Filed 05/14/21 Page 1 of 3 Page ID
                                 #:3022




 Summary Judgment Ex. 6d
Case 8:20-cv-00043-SB-ADS Document 190-46 Filed 05/14/21 Page 2 of 3 Page ID
                                 #:3023




                                                                    EXHIBIT

                                                                  Sebreros Exh 8
Case 8:20-cv-00043-SB-ADS Document 190-46 Filed 05/14/21 Page 3 of 3 Page ID
                                 #:3024
